DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbert (US 2009/0101809 A1, IDS 1/29/2021), as evidenced by Boissel et al. (IDS 1/29/2021, NPL 1) and Chang (IDS 1/29/2021, NPL 3), in view of Kenney et al. (IDS 1/29/2021, NPL 9), Khan et al. (IDS 1/29/2021, NPL 10), and Onchi et al. (US 2009/0137001, IDS 1/29/2021).
Wilbert teaches that human -thrombin contains an A-chain and a B-chain linked by one disulfide bond, and that -thrombin is glycosylated at one site in the B-chain. Wilbert teaches -thrombin is a problem in the art of the thrombin formulation because it yields inactive degradation products (¶ [0003]). Wilbert teaches and quantifies several autolysis degradation products (see Table 2) but does not explicitly identify one of the autolysis degradation products of -thrombin as -thrombin. The fact that -thrombin is a known autolysis degradation product is evidenced by Boissel et al. (p. 5691, col. 2, para. 1) and Chang. 
Wilbert teaches that there is a need in the art for a quantitative method for determining the presence and amount of autolysis products and other impurities in -thrombin formulations (¶ [0005]). Based on the evidence in Boissel et al. and Chang (p. 797, col. 1, para. 1) these autolysis products would include -thrombin.
To this end, Wilbert teaches a method for determining batch purity of a thrombin composition, comprising the steps of: 
obtaining a batch of thrombin composition, wherein said thrombin composition comprises an -thrombin molecule and its autolysis products, which would include -thrombin according to Boissel et al. and Chang; 
preparing a solution containing the thrombin composition in an HPLC compatible solvent; 
providing said solution to a gradient column and collecting fractions of solution; 
providing said fractions to a mass spectrometer; 
detecting a molecular mass of the fractions; and 
-thrombin molecule and relative amount of said autolysis products, which would include -thrombin, as a percentage of total recombinant thrombin composition (¶ [0007]).
Although the method of Wilbert comprises only one chromatographic step to separate -thrombin from its degradation products including -thrombin, and a quantitation step, it does not teach that the chromatography step is anion exchange.
Anion exchange chromatography is well-known in the protein purification art, as evidenced by Kenney et al. and Khan et al., and is used in the purification of recombinant -thrombin, as evidenced by Onchi et al. (¶ [0026], [0032], [0034], Example 6).
MPEP § 2143 states that simple substitution of one known element for another to obtain predictable results is a rationale that may support a conclusion for obviousness. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries (above). Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components
In the instant case, the prior art of Wilbert contains a method which differs from the claimed method by the substitution of reverse-phase chromatography for anion exchange chromatography.
(2) a finding that the substituted components and their functions were known in the art
-thrombin, as evidenced by Onchi et al. (¶ [0026], [0032], [0034], Example 6).
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
The art pertaining to anion exchange chromatography is well-developed and predictable. Kenney et al. teach on p. 249 that “Ion exchange chromatography is the most widely used technique in protein chromatography. This is because it is nearly always possible to develop successful ion-exchange separations from proteins, and the materials required are relatively inexpensive.”  
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
There is no evidence in the specification or on record that the claimed method involving anion exchange yields unexpected results.
Therefore, it would have been obvious to substitute anion exchange chromatography for the reversed-phase chromatography in the method taught by Wilbert. The resulting method would be a one-step chromatographic method for quantifying -thrombin in a solution comprising the -thrombin and its autolysis degradation products including -thrombin, comprising contacting the solution with an anion exchanger, separating the -thrombin from the -thrombin on anion exchange chromatography by differential elution conditions, and quantifying the -thrombin and -thrombin, satisfying all of the limitations of claim 34. The 
With respect to claim 35, Kenney et al. teach HPLC (p. 251).
With respect to claim 37, Khan et al. teaches that anion exchange elution can be performed with a pH gradient (p. 340).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbert (US 2009/0101809 A1, IDS 1/29/2021) as evidenced by Boissel et al. (IDS 1/29/2021, NPL 1) and Chang (IDS 1/29/2021, NPL 3), in view of Kenney et al. (IDS 1/29/2021, NPL 9), Khan et al. (IDS 1/29/2021, NPL 10), and Onchi et al. (US 2009/0137001, IDS 1/29/2021), as applied to claims 34, 35 and 37 above, in further view of Shan et al. (IDS 1/29/2021, NPL 14).
Wilbert, Kenney et al., Khan et al., and Onchi et al. do not teach a pH gradient generated by amines.
Shan et al. describe gradient chromatofocusing, which generates linear pH gradients on anion-exchange columns with inexpensive low molecular mass buffer components via HPLC gradient mixing (p. 5642, col 1). The gradients are generated by Buffer A, which contains the amine piperazine, and Buffer B (p. 5642, col 2).
It would have been obvious to select a gradient chromatofocusing taught by Shan et al. as the elution step in the method of Wilbert. One of ordinary skill in the art would have been motivated to do so because Shan et al. compared gradient chromatofocusing with conventional NaCl gradient ion-exchange chromatography and observed 3-fold resolution gains, resulting .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbert (US 2009/0101809 A1, IDS 1/29/2021) as evidenced by Boissel et al. (IDS 1/29/2021, NPL 1) and Chang (IDS 1/29/2021, NPL 3), in view of Kenney et al. (IDS 1/29/2021, NPL 9), Khan et al. (IDS 1/29/2021, NPL 10), and Onchi et al. (US 2009/0137001, IDS 1/29/2021), as applied to claims 34, 35 and 37 above, in further view of Duncan et al. (IDS 1/29/2021, NPL 4).
Duncan et al. teach (abstract):
The performance of a non-porous, anion-exchange packing was evaluated and compared with a number of similar porous high-performance liquid chromatography packings. The non-porous columns were found to be equally efficient for proteins spanning a wide range of molecular weights, while the porous columns exhibited decreasing efficiency as the proteins became larger. The porous materials also exhibited size exclusion effects that were not seen with the non-porous materials, which partially accounts for the loss of efficiency with large proteins. 

Based on the analysis presented by Duncan et al., it would have been obvious to select a non-porous resin for anion exchange chromatography in the method of Wilbert. One of ordinary skill in the art would have been motivated to do so because Duncan et al. teaches that the non-porous resins are more efficient. There would have been a reasonable expectation of success given that Duncan teaches that there are numerous non-porous anion exchange resins available for use in HPLC.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/
Primary Examiner, Art Unit 1675